Judgment, Supreme Court, New York County (David H. Edwards, J.), entered March 3, 1992, upon a nonjury verdict, which, insofar as appealed from dismissed the complaint, unanimously affirmed, without costs. The appeal from the writing denominated as the "opinion, decision and judgment” of the same court, dated June 10, 1991, is unanimously dismissed as superseded by the appeal from the judgment entered March 3, 1992, without costs.
No basis exists to disturb the court’s finding that neither defendant Firestone nor Palliser had authority to bind their respective principals, plaintiff ICD and defendant Proaroma, *358when they executed an agreement purporting to make ICD the exclusive US distributor of Proaroma’s fumaric acid. "On a bench trial, the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to credibility of witnesses.” (Claridge Gardens v Menotti, 160 AD2d 544, 544-545.) Dismissal of ICD’s cause of action for breach of fiduciary duty against Firestone, its former employee, for having set up a chemical importing business, and against defendant Kay-stone Chemical, Inc., which entered into an agreement with Proaroma to import fumaric acid for resale to one of ICD’s clients, was also proper, since Firestone did not misappropriate any confidential information and was not barred from soliciting customers of his former employer, and there was no evidence that he competed with ICD while still employed by it. Finally, since the contract in issue was not valid the court properly dismissed the conspiracy claim alleging defendant’s inducement of Proaroma to breach that contract. We have considered plaintiffs remaining contentions and find them to be lacking in merit. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.